DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 17-23, 25-31, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the supporting portion" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, the examiner assumes the limitation should read “the sealing member”.
The limitation of claims 28 that the “first features forming a substantially circular perimeter of the supporting portion with the membrane” is indefinite because it is unclear how a perimeter of the supporting portion can be formed with the membrane since the claim requires the supporting portion of the frame to be a different element than the membrane. For examination purposes, it is assumed that the elements together form a perimeter of the device, rather than the supporting portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 10-14, 17-23, 25-31, 33-43, 45-48, 51-56, 58-65, and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0282430 (Thommen).
1. Thommen discloses a medical device (device of FIG. 6) for sealing a defect or structure in tissue (P0001).  The device comprising a frame (elongate members 1) and a sealing material (occluding body 2, 2’).  The frame is one or more elongate members (elongate member 1) defining a supporting portion (first portion 11), an occluding portion (second portion 12), and a defect-occupying portion (third portion 13).  The supporting portion is configured about a central axis to conform to a geometry of a first tissue surface and to provide an apposition force against the first tissue surface (FIG. 1-6; P0027 and P0034).  The occluding portion is configured about the central axis to conform to a geometry of a second tissue surface and to provide an apposition force against the second tissue surface (FIG. 1-6; P0027 and P0034).  The defect-occupying portion is disposed between the supporting portion and the occluding portion (FIG. 1; P0029).  The defect-occupying portion is configured to not provide substantial apposition force against tissue around an aperture of the defect (e.g., at least due to its longitudinal shape)(FIG. 1-

    PNG
    media_image1.png
    882
    848
    media_image1.png
    Greyscale

4. The first petals are configured to bear a load associated with the first tissue surface without imparting a substantial force to any other elongate wire loops of the supporting portion (FIG. 1 and 6; P0027 and P00034).
5. The second petals are configured to move independently of any other petal of the occluding portion (see movement of FIG. 1-6).
8. The frame includes a nitinol wire (FIG. 1; P0027).
10. The sealing material is configured to promote tissue ingrowth or endothelialization into the sealing material (e.g., polyester at P0031).

12. The frame further comprises one or more tissue anchorage features (holders 3, 4).
13. Thommen discloses a medical device system as discussed above.  
14. The sealing member comprises has petals (e.g., overlapping petals defined by members 1 as shown in FIG. 6) with each petal being configured to move independently of any other petal of the sealing member (see movement of FIG. 1-6).
17. The sealing member comprises one or more portions of the wire that, when combined, define an outer generally circular periphery of the sealing member (FIG. 6 which is “circular” in the same manner as FIG. 1A of this application which applicant describes as “circular” at P0078; the examiner also notes FIG. 3-5 and P0035 of Thommen which teaches the portions 11, 12 forming a semi-circular shape).
18. The apposition member comprises one or more wire loops (FIG. 1 and 6).
19. Each wire loop of the one or more wire loops is configured to move independently of any other wire loop of the one or more wire loops (FIG. 1 and 6; P0027 and P00034).
20. The apposition member is configured to conform to a geometry of a first tissue surface and to provide an apposition force against the first tissue surface (FIG. 1-6; P0027 and P0034). Each wire loop of the one or more wire loops is configured to bear a load associated with the first tissue surface without imparting a substantial force to any other wire loop of the one or more wire loops (FIG. 1-6; P0027 and P0034).
21. The wire comprises nitinol (FIG. 1; P0027).
22. The medical device has an attachment feature (carrier rod 5) configured for releasably coupling with a delivery device or a retrieval device (FIG. 1; P0034).

25. The covering material is configured to promote tissue ingrowth or endothelialization into the sealing material (e.g., polyester at P0031).
26. One or more radiopaque markers disposed on the medical device (e.g., device has holders 3, 4 which are nitinol at P0027 such that they are radiopaque markers).
27. The wire frame has one or more tissue anchorage features (holders 3, 4).
28. Thommen discloses a medical device system as discussed above.  The system includes an elongate delivery sheath (sleeve 60) defining a lumen (FIG. 2; P0033).  The medical device is configurable in a low-profile configuration such that the medical device can be contained within the lumen (FIG. 2; P0033).  The medical device is configured to expand from the low-profile configuration when the device is liberated from the lumen (FIG. 2-6; P0034-P0035).  
29. The system has a catheter (driving implement 6) configured to be slidably disposed within the lumen, and configured to push the frame out of the lumen (FIG. 2-5; P0035).
30. The medical device has an attachment feature (carrier rod 5) configured for releasably coupling with a delivery device or a retrieval device (FIG. 1; P0034).
31. The attachment feature is an elongate flexible member that is coupled with the frame such that tensioning the flexible member deflects a portion of the frame (FIG. 1; P0034).
33. The membrane is configured to promote tissue ingrowth or endothelialization into the membrane (e.g., polyester at P0031).

35. The frame has one or more tissue anchorage features (holders 3, 4).
36. Thommen discloses an implantable medical device as discussed above.  The elongate member forms a first flange (first portion 11), a second flange (second portion 12), and a connecting region (third portion 13).  The first portion has a plurality of first arms (e.g., petals as shown in FIG. 6).  The second flange has a plurality of second arms (e.g., petals as shown in FIG. 6).  The first arms and the second arms have a pre-strained geometry such that an apposition force exists in the presence of the lumen wall and the apposition force does not exist in the absence of the lumen wall (FIG. 1; P0027). The implantable medical device has a sealing material (occluding body 2’) attached to at least a portion of the one or more elongate members (FIG. 1). The first arms and the sealing material form a substantially circular outer perimeter of the implantable medical device at the first flange (e.g., Thommen teaches that the portions 11, 12 form a semi-circular shape during deployment in FIG. 3-5 and P0035 which is an outer perimeter of the device as shown). The second arms and the sealing material form a substantially circular perimeter of the implantable medical device at the second flange (e.g., Thommen teaches that the portions 11, 12 form a semi-circular shape during deployment in FIG. 3-5 and P0035 which is an outer perimeter of the device as shown).
37. A graft portion (occluding body 2) at least partially covering the plurality of first arms (FIG. 6; P0028).
38. The plurality of first arms has a geometry different from the plurality of second arms (e.g., mirrored geometry in FIG. 1).

40. The circumferential sealing portion forms a perimeter around the defect (FIG. 6).
41. The plurality of first arms has a geometry that is substantially the same as the plurality of second arms (e.g., mirrored geometry is “substantially the same” since it is similar but mirrored in FIG. 1).
42. Thommen discloses an implantable medical device as discussed above.  
43. A graft portion (occluding body 2) at least partially covering the plurality of first arms (FIG. 6; P0028).
45. The plurality of first arms is offset from the plurality of second arms (e.g., FIG. 1 where the arms are mirrored such that they are offset longitudinally and are offset transversely).
46. The circumferential sealing portion forms a perimeter around the defect (FIG. 6).
47. The plurality of first arms has a geometry that is substantially the same as the plurality of second arms (e.g., mirrored geometry is “substantially the same” since it is similar but mirrored in FIG. 1).
48.  Thommen discloses an implantable medical device as discussed above.
51. The plurality of first arms is offset from the plurality of second arms (e.g., FIG. 1 where the arms are mirrored such that they are offset longitudinally and are offset transversely).
52. The circumferential seal forms a perimeter around the defect (FIG. 6).
53. A graft portion (occluding body 2) covering the plurality of first arms and the plurality of second arms (FIG. 1 and 6; P0028).

55. Thommen discloses an implantable medical device as discussed above.
56. The connecting region fluidly connects the first flange and the second flange (FIG. 1).
58. The plurality of first arms is offset from the plurality of second arms (e.g., FIG. 1 where the arms are mirrored such that they are offset longitudinally and are offset transversely).
59. The circumferential sealing portion forms a perimeter around the defect (FIG. 6).
60. A graft portion (occluding body 2) covering the plurality of first arms and the plurality of second arms (FIG. 1 and 6; P0028).
61. The plurality of first arms has a geometry that is substantially the same as the plurality of second arms (e.g., mirrored geometry is “substantially the same” since it is similar but mirrored in FIG. 1).
62. The device has at least one more elongate member (FIG. 1; P0027).
63. Thommen discloses an implantable medical device as discussed above. Thommen further discloses the implantable medical device having a support frame member (body 7) forming a plurality of apices (FIG. 7) where the support frame member is disposed concentrically within the aperture (FIG. 7; P0039).
64. The support frame member is formed independently from the apposition frame member (FIG. 7; P0039).
65. The support frame member is formed of a first material that is different from a second material that forms the apposition frame member (FIG. 7; P0039 and P0027).
.

Claim(s) 13-14, 17-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0228038 (Amin).
13. Amin discloses a medical device (occluder device 10) for sealing a defect or structure in tissue (P0002).  The medical device comprising a wire frame (wire 12) and a covering material (covering 24A or 24B).  The wire frame that includes a one or more wires (wire 12) forming a sealing member (12B) configured about a central axis (e.g., horizontal axis of 12B in FIG. 4 which is a central axis since extends along a center of the device 10 at 12B), an apposition member (12A), and a defect-occupying portion (12C) disposed between the sealing member and the apposition member (FIG. 2; P0063-P0064). The defect-occupying portion is configured to maintain separation between the supporting portion and the apposition member (FIG. 5-6). The covering material is disposed on at least a portion of the sealing member (FIG. 6; P0066). The sealing member and the covering material have a plurality of petals forming a substantially circular outer perimeter of the medical device at the sealing member (FIG. 2 and 6).  The petals are configured to at least partially overlap adjacent petals of the sealing member along an axis parallel to the central axis (e.g., petal of 12B overlap petals of 14B in FIG. 4 along a horizontal axis which is parallel to the central axis as defined above).
14. The sealing member comprises has petals with each petal being configured to move independently of any other petal of the sealing member (e.g., sealing member 12B defined by wire 12 has a single petal configured to move independently of any other petal in FIG. 2).

18. The apposition member comprises one or more wire loops (12A in FIG. 2).
19. Each wire loop of the one or more wire loops is configured to move independently of any other wire loop of the one or more wire loops (e.g., wire loop of 12A is a single wire loop configured to move independently of any other wire loop in FIG. 2).
20. The apposition member is configured to conform to a geometry of a first tissue surface and to provide an apposition force against the first tissue surface (FIG. 2; P0062).  Each wire loop of the one or more wire loops is configured to bear a load associated with the first tissue surface without imparting a substantial force to any other wire loop of the one or more wire loops (FIG. 2; P0062).
21. The single wound wire comprises nitinol (P0062).
22. The medical device has an attachment feature (hub 30 or cable 34) configured for releasably coupling with a delivery device or a retrieval device (FIG. 8-10; P0071).
23. The attachment feature has an elongate flexible member that is coupled with the frame such that tensioning the flexible member deflects a portion of the frame to a configuration suitable for entering a lumen of a sheath (FIG. 8-10; P0071).
25. The covering material is configured to promote tissue ingrowth or endothelialization into the sealing material (P0066-P0067).
26. One or more radiopaque markers disposed on the medical device (see welding at P0079; also see P0062).
27. The wire frame has one or more tissue anchorage features (hub 30).
Response to Arguments
Applicant’s arguments regarding the new limitations with respect to Thommen and Amin have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above. 
Applicant's arguments filed 01/18/2020 have been fully considered but they are not persuasive. The applicant argues that the rejection over Amin improper since the horizontal axis in FIG. 4 of Amin extending along element 12B is not central. The examiner respectfully disagrees since the axis is at a longitudinal center of the device 10. Furthermore, petals 12B, 14B overlap along this axis since each extends along the axis.
The examiner notes that claim 13 was not amended to recite that “the apposition member is configured about the central axis” as occurred in the other independent claims (see amendment of 11/11/2019). Therefore, the horizontal axis of 12B in FIG. 4 can reasonably be considered the claimed “central axis” of claim 13 with the petals overlapping along this axis as shown.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771